Citation Nr: 0937872	
Decision Date: 10/06/09    Archive Date: 10/14/09

DOCKET NO.  07-37 950	)	DATE
	)
	)


Received from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa



THE ISSUE

Entitlement to service connection for residuals of a cold 
injury.



ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel




REMAND

The Veteran had active military service from December 1950 to 
November 1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).

In December 2007, the Veteran requested a hearing before a 
member of the Board sitting at the RO.  A hearing was 
scheduled for September 14, 2009 at the RO in Des Moines.  
However, the Veteran failed to report to the hearing.

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2008).

The Veteran alleges that he was exposed to cold weather 
during his active military service in the United States Army 
during the Korean War.  He states that he was treated for 
frostbite of his feet and ears during service.  The Veteran 
believes that the cold exposure has resulted in residual 
disability and that he should be service connected for the 
disability.  Primarily, he contends that service connection 
is warranted for a below-the-knee amputation of his right 
lower extremity.

A review of the claim file is negative for any official 
documentation of the Veteran's stated in-service exposure to 
cold weather or treatment for frostbite.  In October 2005, 
the National Personnel Records Center informed VA that the 
Veteran's service treatment records were likely destroyed by 
fire.  Thus, it is not surprising that there is no medical 
evidence documenting treatment for frostbite during service.  
The Veteran's available personnel records reflect service in 
Korea during the Korean War.  His most significant assignment 
was with the 68th Antiaircraft Artillery Gun Battalion, and 
he was awarded the Korean Service Medal.  Several morning 
reports from the Veteran's unit place him in Korea from 
December 1951 to April 1952, primarily near Seoul.  
Additionally, the Veteran's unit participated in the Second 
Korean Winter campaign during this time period.

The Board can not determine that lay evidence lacks 
credibility merely because it is unaccompanied by 
contemporaneous medical evidence.  Buchanan v. Nicholson, 
451 F.3d 1331, 1337 (2006).  Additionally, the United States 
Court of Appeals for Veterans Claims (Court) has held that a 
veteran is competent to report factual matters of which he 
had first-hand knowledge.  Washington v. Nicholson, 19 Vet. 
App. 362, 368 (2005).  This is especially essential in light 
of destroyed service medical records.

Under these circumstances, the Board finds it is as likely as 
not that the Veteran experienced exposure to cold weather 
during his service in Korea as he has stated.  It is well 
known that the winter conditions in Korea were severe and 
many veterans suffered cold-related injuries.  There is 
nothing in the record that suggests that the Veteran's 
statements are not credible.  Thus, the Board finds the 
Veteran competent and credible on the first-hand matters of 
cold exposure.

Post-service medical records show that the Veteran underwent 
a right toe amputation in 2003 followed by a below-the-knee 
amputation of his right lower extremity later that year.  He 
had a medical history that was positive for diabetes mellitus 
and peripheral vascular disease.  The Veteran submitted a 
letter from a private physician, M.J.K., M.D., dated in 
August 2007.  Dr. M.J.K. noted that he first treated the 
Veteran in 2001 for sores on his right foot and, at that 
time, the Veteran was a long-standing diabetic and had 
significant peripheral vascular disease.  It was noted in the 
letter that the Veteran eventually lost his leg.  After 
noting the Veteran's in-service frostbite of the feet from 
1951 and 1952, Dr. M.J.K. stated that pre-existing 
microvascular problems may have been related to the Veteran's 
frostbite.  Dr. M.J.K. reiterated that the Veteran certainly 
had significant diabetic vascular disease as well in 2001.  
Dr. M.J.K. gave the opinion that frostbite certainly could 
have been a pre-existing condition.

The Veteran has yet to be afforded a VA medical examination 
in connection with his claim.  VA will provide a medical 
examination when there is:  (1) competent evidence of a 
current disability or persistent or recurrent symptoms of a 
disability; (2) evidence establishing that an event, injury, 
or disease occurred in service or establishing certain 
diseases manifesting during an applicable presumptive period 
for which the claimant qualifies; and (3) an indication that 
the disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability; but insufficient 
competent medical evidence on file for VA to make a decision 
on the claim.  See 38 U.S.C.A. § 5103A(d)(2) (West 2002); 
38 C.F.R. § 3.159(c)(4)(i) (2008); McLendon v. Nicholson, 
20 Vet. App. 79, 81 (2006).

Here, the evidence establishes the occurrence of in-service 
exposure to cold weather and the existence of a current 
disability.  Because there is at least an indication that the 
two may be related, the Board finds that a remand is 
warranted in order for the Veteran to be afforded a VA 
medical examination.  An examination is important in order to 
have the designated examiner provide a definitive opinion as 
to whether the Veteran has any residual disability from his 
in-service cold exposure, including the amputation of his 
right lower extremity.  Dr. M.J.K.'s letter is ambiguous and 
speculative on the question.

It appears that the Veteran continues to receive regular 
treatment at the VA Medical Center (VAMC) in Iowa City, Iowa.  
Updated treatment records should be obtained in light of the 
remand.

Accordingly, this case is REMANDED for the following actions:

1.  Obtain the Veteran's more recent 
treatment records (since May 2009) from 
the Iowa City VAMC and associate the 
records with the claim folder.

2.  After securing any additional 
records, schedule the Veteran for a VA 
cold injury examination.  (Advise the 
Veteran that failure to appear for an 
examination as requested, and without 
good cause, could adversely affect his 
appeal.  See 38 C.F.R. § 3.655 (2008).)  
The entire claim file, to include a 
complete copy of this remand, should be 
made available to, and reviewed by, the 
designated examiner.  All appropriate 
tests and studies should be performed and 
all clinical findings should be reported 
in detail.  Based on a review of the 
evidence of record, the examiner should 
provide an opinion as to the medical 
probabilities that the Veteran has 
residual disability (particularly the 
below-the-knee amputation of the right 
lower extremity) that is related to his 
exposure to cold weather during the 
Korean War.  The examiner should also 
comment on whether the amputation was the 
result of other causes, such as diabetes 
mellitus or peripheral vascular disease 
that may have been caused by something 
other than cold injury.  All opinions 
should be set forth in detail and 
explained in the context of the record.

3.  After undertaking any other 
development deemed appropriate, re-
adjudicate the issue on appeal.  If the 
benefit sought is not granted, furnish 
the Veteran with a supplemental statement 
of the case (SSOC) and afford him an 
opportunity to respond before the record 
is returned to the Board for further 
review.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
Veteran until he is notified by VA.  The Veteran has the 
right to submit additional evidence and argument on the 
matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

